Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of NFJ Dividend, Interest & Premium Strategy Fund In planning and performing our audit of the financial statements of NFJ Dividend, Interest, & Premium Strategy Fund ("the Fund") as of and for the year ended January 31, 2009, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the Fund’s internal control over financial reporting, including controls over safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting.
